Scanned on 16 May <0A%.6 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 1 of 7

 

 

ISLAND OF NEVIS
OFFICE OF THE REGISTRAR OF CORPORATIONS

CERTIFICATE OF INCORPORATION |

 

LHERERY CERTIFY thai
Top Knot ine |

®ihuly incorporated and has filed articles af incorporation under the provisions of
the Nevis Business Corporation Qnilinance 1084, as amended, on

 

 

sand September, 2017

Given wnder evy Hart & Seal at Charlestown
This 2and day of September, 2017

 

 

 

t
Na. © 48726 |
t

s2Dy Devs

 

CONFIDENTIAL WWBR2_001468
Scanned on 16 May 204% 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21

ISLAND OF NEVIS

ENDORSEMENT CERTIFICATE

CORPORATION ORDINANUE 19845, AS AMENDED

 

Top Knot ine

asof 22nd September, 2017

existence of said corporation compienced;

Articles of Incorporation has been Ted with this office.

This 22ad day af September, 2077
; f

. [on

we

OFFICE OF THE REGISTRAR OF CORPORATIONS

IS ACCORDANCE WITH THE PROVISIONS OF SECTION 4 (0) CH THE NEVIS BUSINESS

LCERTIFY that! have endorsed “FILED” upon the Original Articles of Incorporation of

being the date of a reccipt evidencing payment of all appropriate fees, upon which date

A PURTHER CERTIVY that an exact signed and ackuowledged Duplicate of said

Given aader my Hund & Seal at Charlestown

Page 2 of 7

 

 

 

 

Na. C #8726

 

nBnagSin

 

 

 

  
 

   

SERVICES DEPARTMENT

 

 

 

CONFIDENTIAL

WWBR2_001469
Scanned on 16 May 2012.6 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 3 of 7

ARTICLES OF INCORPORATION

OF

Top Knot Ine

PURSUANT TO THE NEVIS BUSINESS CORPORATION ORDINANCE 1984
AS AMENDED

 

CONFIDENTIAL WWBR2_001470
Scanned on 16 May 042. 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 4 of 7

NEVIS BUSINESS CORPORATION ORDINANCE 1984

ARTICLES OF INCORPORATION

Por the parpose of forming a corporation pursuant to the Nevis Business Corporation Gridinance
1984, the undersigned does hereby make, subscribe, acknowledge and (le in the office of the
Registrar of Corporations this instrament for this purpose, as follows:

i. The name of the corperation shall be:
Top Knot Inc

2. The registered address of the corporation shall be Hankins
Waterfront Plaza, Suite 356, Main Street, Charlestown, Nevis, The
corporation's registered agent at this address shall be Morning Star
Holdings Limited.

 

3. ‘The agerogate sursber of sharcs thai the corporation is authorized
tu issue is One Handred Thousand (100,000) Registered Shares
with a par value of One (05. dollar 31.00) per share. The
corporation shall issue all of its shares as registered shares only and

hearer shares are probiinted.

4. Yhe corporation shall have as its principal purpose the tight to
engage in any lawl act or aciiviey for which corparations may
now or hereafier be organized under the Nevis Pusiness
Corporation Ordinances 18.

La

 

The corporation shall have every posver which a eorpsyration now
cy hereafter organized under the Mevis Business Corporation.
firdinanes 1984 may have.

a

 

CONFIDENTIAL WWBR2_001471
Scanned on 16 May 2019.6 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 5 of 7

 

The name and address of cach incorporstor
and subscriber of these Articles is

NUMBER OF SHABES
SUBSCRIBED

 

Leta Marmers Hunkins Waterfront Plaza Cine Handred Thousand
Suite $46, Main Street
Charlestown, Nevis

 

IN WITNESS WHEREOP, [ have executed this instrament on this 22nd day of Septumber, 2017,

 

i
i Pll oes
o eee : ra
onal Pies, 7
we ER é ~
ay i Br Pa i cette eeeregne!
i < ;
my, oo
: a
~ f
wg
é
é
f

 

CONFIDENTIAL WWBR2_001472
Scanned on 16 May 20186 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 6 of 7

CERTIFICATE OF NOTARY PUBLIC

Island of Nevis September 22, 2017

Town of Charlestown

On this date before me personally came Leta Manners known to me to be the

individual described in and who executed the foregoing Articles of

Incorporation of

Top Knot Inc

in accordance with the provisions of Section 4 of the Nevis Business
Corporation Ordinance 1984 and she duly acknowledged to me that the
execution thereof was her act and deed, and I do now set my hand and seal in
witness of these acts in accordance with the provisions of the same Section of

the Ordinance.

Hou WV brbeod

Herman W. Liburd
Notary Public

  

CONFIDENTIAL WWBR2_001473
Scanned on 16 May 20). 7:12-cv-06421-KMK Document 263-1 Filed 07/02/21 Page 7 of 7

DESIGNATION AND ACCEPTANCE OF REGISTERED AGENT

WHEREAS: Under the provisions of Section 17(1), of the Nevis Business
Corporation Ordinance 1984, as amended, corporations furmed ander that
Ordinance are required ta designate a Registered Agent, and failure to
maintain a Registered Agent shall result in the involuntary dissolution of the
corporation under Section 99( 1);

WHEREAS: Morning Star Holdings Limited is duly Heensed by the Isiand of
Nevis Government to act as Registered Agent and meets the requirements of
section 17(1) uf the Nevis Business Corporation Ordinance 1984; and

WHEREAS: Top Ket Inc

in order to comply with the provisions of the Ordinance, has designated
Morning Star Haldings Limited tts Registered Agent;

THEREFORE: Morning Star Holdings Limited hereby accepts designation as
Registered Agent for the above named corporation as of the date set forth

 

 

 

below.
Piva in >
7 > fon. Fok : » x x > 4 % Ny, oe ge ex xe “
for Morning Star'Holdings Limited for Morning Star Holdings Limited

September 22, 2017

CONFIDENTIAL WWBR2_001474
